IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 64 WM 2015
                                          :
                    Respondent            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
JERMAINE SAMUEL,                          :
                                          :
                    Petitioner            :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel has

not established that the failure to present a timely filing was due to non-negligent

circumstances, Petitioner is entitled to a counsel-filed allocatur petition.    See

Pa.R.Crim.P. 122.    Counsel is DIRECTED to file a Petition for Allowance of Appeal

within 15 days.